DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in the application.  Claims 9 and 10 are withdrawn. Claims 1-8 are currently under examination.
This office action is in response to the amendment filed on 7/11/2022.
All previous rejection not reiterated in this office action are withdrawn.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. This rejection is rewritten to address the amendment.  
 The claim(s) recite(s) evaluating neutrophil activity based on an index derived from measurement results of myeloperaoxidase (MPO) activity or superoxide production of a biological sample to which a neutrophil stimulant is added. 
The limitation of evaluating neutrophil activity based on an index derived from measurement results of myeloperaoxidase (MPO) activity or superoxide production of a biological sample to which a neutrophil stimulant is added, is a process that, under its broadest reasonable interpretation, covers performing the evaluation in the mind of an ordinary skilled in the art. As such, it falls within the “mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. In particular, claim 1 only recites “wherein the index is a time from addition of the neutrophil stimulant to rise of a peak of the MPO activity or superoxide production.” This recitation only describes what is being considered as an index, of which the evaluation is based upon.  The newly added limitation recites the biological sample is a sample from a living body, and how a peak of the MPO activity is identified.  The amendment merely indicates what sample is being measured, and how a peak point on a graph is identified.  Accordingly, these element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 does not recite any additional elements to implement the abstract idea.  The claim is not patent eligible.  
Claim 2 recites “wherein the evaluating includes comparing the time to a reference value and determining that neutrophil sensitivity is reduced in a case where the time is greater than the reference value.” This limitation is directed to another abstract idea which falls within the grouping of “mental process” because an ordinary skilled in the art can compare the time to a reference and make a determination of the neutrophil activity in his/her mind.  Accordingly, this element does not integrate the abstract idea into a practical application because all steps being performed are directed to an abstract idea.  The claim is not patent eligible.  
Claims 3 and 4 recite the biological sample is whole blood, which do not integrate the abstract idea into a practical application. The claim is not patent eligible.  
Claims 5-8 recite “wherein the evaluating further includes evaluating the neutrophil activity based on a peak area of the MPO activity or the superoxide production.” This limitation only includes a further evaluation, which is also an abstract idea in the grouping of “mental process.” This limitation does not integrate the abstract idea into a practical application.  The claim is not patent eligible.  
Response to Arguments
Applicant asserts the claim amendment makes the claims fully directed to statuary subject matter. 
This argument is not persuasive for reason discussed in the above rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Romano et al (Journal of Cardiothoracic and Vascular Anesthesia, Vol.30, Supplement 1, May 2016, pages S4-S5).
Romano et al. disclose a method of evaluating neutrophil activity comprising evaluating based on measurement result of MPO activity, which includes time to rise to peak value (see result section and Figure 1).  
Regarding claim 2, the evaluation includes comparing the MPO activity to baseline (see result section).
Regarding claims 3 and 4, the biological sample is a blood perfusate (see method section).
Regarding claims 5-8, Figure 1 shows peak of MPO activity, looking at said peak by an ordinary skilled in the art meets the limitation that the peak is evaluated.
Response to Arguments
Applicant argues that Romano does not evaluate MPO activity, but only the amount of MPO, which differs from evaluate the activity (sensitivity) of neutrophils in the blood as claimed in claim 1. Applicant asserts that the index as recited in claim 1 is the time until MPO stimulated and activated by a neutrophil activating agent begins to produce hypochlorous acid.  Applicant argues that the baseline referred to by Romano is the amount of MPO present in perfusion fluid of the lung before the release of MPO begins, which is complete different from the standard of features as recited in claim 1, in which time until the reactive oxygen species production of neutrophils with normal sensitivity to a stimulant starts.  
The above argument has been fully considered but deemed unpersuasive.  Claim 1 does not recite any specific activity of the MPO, there is nothing in the claim indicates that the activity is directed to the sensitivity of the neutrophils in the blood. Claim 1 does not recite the production of hypochlorous acid, or reactive oxygen species production that is related to MPO.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Since claim 1 comprises only one active step of evaluating neutrophil activity based on an index derived from measurement of results of MPO activity, which is a mental process, looking at results from amount of MPO to determine MPO activity meets the claim limitation.  Therefore, for reasons discussed in the previous office action and set forth above, this rejection is still considered proper and maintained. 

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Shult et al (The Journal of Laboratory and Clinical Medicine, 1985, Vo. 106 (6), pages 638-645).
Shult et al. disclose a method evaluating neutrophil activity comprising evaluating based on measurement result of production of superoxide following zymosan and PMA (Figure 5 and 6, and legend).  
Regarding claim 2, the evaluation includes comparing the production peak of superoxide to a reference, such as the eosinophils production in Figure 5 and 6.
Regarding claims 3 and 4, the sample being evaluated comprises whole blood (page 639, 1st col., 1st paragraph).
Regarding claims 5-8, Figures 5 and 6 show peak of superoxide production, looking at said peak (or area under said peak) by an ordinary skilled in the art meets the limitation that the peak is evaluated.
Response to Arguments
Applicant argues that Shult does not use whole blood as a sample because Shult teaches blood samples are separated into purified populations.  Applicant asserts that the separation process adds extra stress to neutrophils and makes it difficult to accurately assess cell sensitivity.  Applicant argues that it is impossible to observe superoxide production reaction continuously from the addition of a stimulant in a cell population.  Applicant asserts that the data from Shult is collected at different time points, which is different from the production reaction is monitored continuously from the point the stimulant is added to the sample containing blood.  
This argument has been considered but deemed unpersuasive. It is irrelevant whether the blood sample is further processed because claim 1 recites “the biological sample is a sample collected from a living body,” which only indicate it is from a living body. Neutrophils or eosinophils separated from other blood components may have stress, but does not change the fact that they are from a living body, thus it meets this limitation.  Claim 1 does not recite the limitation of continuously monitoring the production reaction.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  For reasons discussed in the previous rejection and set forth above, this rejection is still considered proper and therefore maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636